        Case 6:20-mj-00007-JDP Document 11 Filed 02/18/21 Page 1 of 2


 1   Sean O. Anderson
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Case No. 6:20-mj-00007-JDP
12                      Plaintiff,
13           v.                                       MOTION TO DISMISS; AND
                                                      ORDER THEREON
14    BRIAN RODRIGUEZ,
15                      Defendant.
16

17

18          The parties having entered into a Deferred Prosecution Agreement, the United States

19   hereby moves the Court for an order of dismissal without prejudice pursuant to Rule 48 of the

20   Federal Rules of Criminal Procedure, and by leave of the Court endorsed hereon.

21

22                                                        Respectfully submitted,

23

24          Dated: February 16, 2021                      /S/ Sean O. Anderson_________
                                                          Sean O. Anderson
25                                                        Legal Officer
26                                                        Yosemite National Park

27

28
                                                      1                 United States v. Brian RODRIGUEZ
        Case 6:20-mj-00007-JDP Document 11 Filed 02/18/21 Page 2 of 2


 1                                                 ORDER
 2            Upon motion of the United States pursuant to Fed. R. Crim. P. 48 it is hereby ordered that

 3   the matter of United States v. Rodriguez, case no. 6:20-mj-00007-JDP, is dismissed without
     prejudice. As a result, the status conference scheduled for March 23, 2021 is vacated.
 4

 5
     IT IS SO ORDERED.
 6

 7   Dated:      February 17, 2021
 8                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2                 United States v. Brian RODRIGUEZ
